SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-K/A x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the fiscal year ended March31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-20028 VALENCE TECHNOLOGY, INC. (Exact name of Registrant as specified in its charter) DELAWARE 77-0214673 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 12, SUITE 950 AUSTIN, TEXAS (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (512) 527-2900 Securities registered pursuant to Section12(b)of the Act: None Securities registered pursuant to Section12(g)of the Act: Common stock, $.001 par value Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes o No x Indicate by check mark if the Registrant is not required to file reports pursuant to Section13 or Section15(d)of the Exchange Act. Yes o No x Indicate by check mark whether the Registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark if disclosure of delinquent filers, pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer” or “large accelerated filer” in Rule12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer x Non-accelerated filer o Smaller reporting Company o (do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Act). Yes o No x The aggregate market value of the Registrant’s common equity held by non-affiliates was $85,745,646 as of September30, 2011, the last business day of the registrant’s most recently completed second fiscal quarter and based upon the closingprice of the Registrant’s common stock on the NASDAQ Capital Market on such date. This calculation excludes 80,420,846 shares of common stock held by directors, officers and holders of 5% or more of Registrant’s outstanding common stock and such exclusion of shares held by any such person should not be construed to indicate that such person possesses the power, direct or indirect, to direct or cause the direction of the management or policies of the Registrant, or that such person is controlled by or under common control with the Registrant. The number of shares outstanding of the Registrant’s common stock as of April 30, 2012, was 169,976,618. DocumentsIncorporated By Reference: None Explanatory Note Valence Technology, Inc. (the “Company,” “Valence,” “we,” “us” or “our”) is filing this Amendment No. 1 on Form 10-K/A (this “Amendment”) to amend our Annual Report on Form 10-K for the year ended March 31, 2012, as filed with the Securities and Exchange Commission (the “SEC”) on May 23, 2012 (the “Original Filing”), to include the information required by Part III of Form 10-K. This information was previously omitted from the Original Filing in reliance on General Instruction G(3) to Form 10-K, which permits the information in the above referenced items to be incorporated in the Form 10-K by reference from our definitive proxy statement if such statement is filed no later than 120 days after our fiscal year-end. The information required by Items 10-14 of Part III is no longer being incorporated by reference to the proxy statement relating to the Company’s 2012 Annual Meeting of Shareholders. The reference on the cover of the Original Filing to the incorporation by reference to portions of our definitive proxy statement into Part III of the Original Filing is hereby deleted. This Amendment No. 1 is not intended to update any other information presented in the Annual Report as originally filed. VALENCE TECHNOLOGY, INC. FORM10-K/A (Amendment No. 1) FISCAL YEAR ENDED MARCH31, 2012 Table of Contents Page PARTIII 3 Item 10. Directors, Executive Officers, and Corporate Governance 3 Item 11. Executive Compensation 7 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 16 Item 13. Certain Relationships and Related Transactions, and Director Independence 18 Item 14. Principal Accountant Fees and Services 20 PARTIV 22 Item 15. Exhibits and Financial Statement Schedules 22 Signatures 24 2 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE Directors and Executive Officers The following tables set forth certain information with respect to our directors and officers as of July 1, 2012. Our Fourth Amended and Restated Bylaws provide that the number of directors constituting the Board shall be between four and seven, to be fixed by the Board from time to time. The Board has currently fixed the number of directors at five. Directors Age Position Carl E. Berg 75 Director and Chairman of the Board Robert L. Kanode 62 Director Vassilis G. Keramidas (1) 72 Director Bert C. Roberts, Jr. (2) 69 Director Donn V. Tognazzini (3) 78 Director (1) Member of the Audit Committee of the Board (the “Audit Committee”) and the Compensation Committee of the Board (the “Compensation Committee”). (2) Mr. Roberts resigned from the Board and all Board committees effective June 29, 2012 by letter dated July 10, 2012. (3) Mr. Tognazzini resigned from the Board and all Board committees effective July 5, 2012 by letter dated July 5, 2012. The following persons serve as our executive officers: Executive Officers Age Position Robert L. Kanode 62 Chief Executive Officer, President Donald E. Gottschalk 59 Acting Chief Financial Officer Randall J. Adleman 55 Vice President of Sales and Marketing Khoon Cheng Lim 67 Chief Technology Officer Roger A. Williams 63 Vice President, General Counsel and Secretary Our executive officers are appointed by and serve at the discretion of the Board. There are no family relationships between any director and any executive officer. Carl E. Berg. Mr.Berg helped found us, has served on the Board since September1991, and currently serves as the Chairman of the Board. Mr.Berg has been a major Silicon Valley industrial real estate developer and a private venture capital investor. Since 1997, Mr.Berg has also served as the chairman of the board, chief executive officer, and director of Mission West Properties, Inc., a real estate investment company. Since 1992, Mr. Berg has also served as a director of Mosys, Inc., formerly known as Monolithic Systems, Inc. Mr.Berg holds a Bachelor of Arts degree in Business Administration from the University of New Mexico, Albuquerque. The Board concluded that Mr. Berg’s substantial experience as a businessman and investor, and his large equity position in Valence qualifies him to serve as a member of our Board of Directors and the Chairman of the Board of Directors. Robert L. Kanode. Mr.Kanode joined us as our President and Chief Executive Officer in March2007 and is a member of our Board. Mr.Kanode has over 14 years of experience in the battery industry. From 2001 to 2006, Mr. Kanode served as a senior partner for The Sales& Performance Group, a consulting group based in New York, where he worked with Fortune 500 companies to commercialize their products and services, to develop manufacturing, marketing, sales, and service functions, and to identify and develop global niche retail and OEM markets. Prior to his tenure there, Mr.Kanode served as president of OptiTec LLC and other private companies. Mr. Kanode holds a Bachelor of Science degree in Aviation Management from Auburn University. As the only management representative on our Board, Mr. Kanode provides an insider’s perspective to our Board discussions about our business and strategic direction. The Board concluded that Mr. Kanode’s experience and understanding of our business gained through his role as our President and Chief Executive Officer qualifies him to serve as a member of our Board of Directors. Vassilis G. Keramidas, Ph.D. Dr.Keramidas joined us as a director in August2004. Since 2003, Dr.Keramidas has served as the Managing Director of Keramidas International Associates, LLC. His firm provides consulting services in connection with the generation, management, commercialization and disposition of intellectual property. In addition, Dr. Keramidas provides consulting services on strategic research planning and technology commercialization. Since 2003, Dr. Keramidas has served as a director of Twenty First Century Battery, LTD of India. From 1997 to 2003, Dr.Keramidas served as Vice President of Formative Technologies at Telcordia Technologies, Inc. (formerly Bellcore), and from 1984 to 1997, he served in director and Executive Director of Research positions with Bellcore. At Bellcore, he started the Intellectual Property Commercialization program, commercializing a number of Bellcore and Telcordia invented technologies via worldwide licensing, spin-offs, equity investments in start-ups and donations. Prior to that, Dr.Keramidas worked as a researcher and Research Director at Bell Laboratories from 1973 to 1983. Dr.Keramidas holds a Bachelor’s Degree in Physics from Rockford College, a Bachelor’s Degree in Electrical Engineering from the University of Illinois, a Master’s Degree in Physics from John Carroll University, and a Ph.D. in Solid State Science (Applied Physics) from the Materials Research Laboratory of Pennsylvania State University. For his contributions to his field and his technical leadership, Dr.Keramidas has been elected a Fellow of the Institute of Electrical and Electronic Engineers. 3 The Board concluded that Dr. Keramidas’ combination of independence and experience, including his experience as an executive officer in the technology field, qualifies him to serve as a member of our Board of Directors. Bert C. Roberts,Jr.Mr.Roberts originally joined us as a director in 1992 and served until 1993 prior to rejoining us as a director in 1998. Mr.Roberts served as the outside chairman of WorldCom,Inc. from 1998 until December2002. On July21, 2002, WorldCom,Inc. and substantially all of its active U.S. subsidiaries filed voluntary petitions for reorganization under Chapter 11 of the U.S. Bankruptcy Code in the United States Bankruptcy Court for the Southern District of New York. Mr.Roberts served as chairman of MCI, a telecommunications company, from 1996 until 1998, chairman and chief executive officer from 1992 to 1996, and chief executive officer in 1991 after having served as president and chief operating officer since 1985. In 2002, Mr.Roberts retired, and serves on the board of the Prostate Cancer Foundation and is on the advisory boards of several high tech companies. Mr.Roberts holds a Bachelor of Science degree in Engineering from Johns Hopkins University. The Board concluded that Mr. Roberts’ combination of independence and experience, including past experience as an executive officer and service on multiple boards of directors, qualifies him to serve as a member of our Board of Directors. Donn V. Tognazzini.Mr.Tognazzini joined us as a director in July2008. From November1998 to December2007, prior to its merger with Venoco Inc., he was the president and chief executive officer of Gato Corporation, an independent oil producer. Mr.Tognazzini was senior vice president and later executive vice president of Starbuck, Tisdale& Associates, a professional investment management firm, from 1986 to 2005. He has over four decades of executive experience in the financial services industry, including serving as corporate vice president and manager for First Boston Corporation and Bache, Halsey, Stuart, Shields. Early in his career, Mr.Tognazzini served two years as a Naval Intelligence officer. Mr.Tognazzini holds a Bachelor of Arts degree from Stanford University and a Masters in Business Administration from Harvard Business School. The Board concluded that Mr. Tognazzini’s combination of independence and experience as an executive officer qualifies him to serve as a member of our Board of Directors. Donald E. Gottschalk. Mr. Gottschalk was appointed as Acting Chief Financial Officer effective June 3, 2011, by our Board of Directors. Mr. Gottschalk joined our company in August 2007, where he served as our Corporate Controller until his appointment to our Acting Chief Financial Officer. Mr.Gottschalk is a Certified Public Accountant in the state of Texas, and has more than 25 years of accounting and financial experience. Prior to joining or company, he served as the Corporate Controller for Thermon Manufacturing Company, Inc. from November 1997 until August 2007. Randall J. Adleman. Mr. Adleman joined Valence in March 2010, and serves as our Vice President of Sales and Marketing. From January 2007 until February 2010, Mr. Adleman served as the principal and founder of Fords Barron Advisership, LLC, a corporate consultancy focused on senior leadership challenges within the power quality and energy industries. From September 2003 to June 2006, he was Senior Vice President of Sales & Implementation Services at software maker Misys Healthcare. Prior to that time, he held various executive sales leadership roles, including Vice President of Sales & Service at Ingersoll-Rand Energy Systems, and Vice President of Americas Sales at Powerware, a global leader in the power quality industry Mr. Adleman holds an undergraduate degree from Colgate University and an MBA in Marketing from Fairleigh Dickinson University. Khoon Cheng Lim, Ph.D. Dr.Lim has served as our Chief Technology Officer since November 2008. Dr.Lim provided consulting services to us in 2007 and 2008 prior to his appointment as our Chief Technology Officer. Dr.Lim also serves as the president and co-founder of Pleiades Battery Manufacturing, a Chinese lithium-ion battery development and manufacturing company, of which Carl E. Berg is a director and principal stockholder. From 2005 to 2007, Dr.Lim served as the general manager and co-founder of Energy Sciences International, LLC, a consulting firm specializing in lithium-ion battery manufacturing technologies and advanced production machine designs. From 1998 to 2005, Dr.Lim served as the chief technology officer, general manager and co-founder of Macro Energy-Tech, Inc., a consumer electronics lithium-ion battery producer. Additionally, Dr.Lim held positions with Hughes Research Laboratory and The Institute of Conducting Polymer and Organic Solids. He was a post doctoral fellow of Los Alamos National Laboratory. Dr.Lim holds a Ph.D. in Physics from SUNY-Buffalo and both a Masters of Education and a Bachelors of Science in Physics from the University of Malaya in Kuala Lampur. He is a member of the American Institute of Physics and the Electrochemical Society. Roger A. Williams. Mr.Williams joined us in April2001 and serves as our Vice President, General Counsel and Secretary. Mr.Williams has been a practicing intellectual property attorney for 35 years, having practiced in both private law firms and corporate positions. From 1991 to 2001, Mr.Williams served as chief patent counsel and associate general counsel for the pharmaceutical company G.D. Searle& Co. Mr.Williams has his Juris Doctor degree from Drake University Law School and a Bachelor of Science degree in Chemistry from Western Illinois University. He is a member of the California and Indiana bars. 4 Board Leadership and Independence Our Board separates the role of Chairman of the Board (held by Mr.Berg) from the role of Chief Executive Officer (held by Mr.Kanode) because it believes that this structure currently provides the most efficient and effective leadership model for us. During fiscal 2012, our independent directors, as defined in the applicable NASDAQ listing standards and SEC rules, were Vassilis G. Keramidas, Bert C. Roberts, Jr., and Donn V. Tognazzini.Our Board was comprised of a majority of independent directors for the fiscal year ended March31, 2011; however, upon the resignations of Mr. Roberts and Mr. Tognazzini from the Board in July 2012, Dr. Keramidas is our only independent director. Meetings and Committees The Board held four meetings and acted one time by unanimous written consent during fiscal year 2012. The Board has an Audit Committee and a Compensation Committee. It currently does not have a Nominating Committee. Each director attended 75% or more of all the meetings of the Board and those committees on which he served in fiscal year 2012. Audit Committee During fiscal year 2012, the Audit Committee consisted of Dr.Keramidas and Messrs. Roberts and Tognazzini. Each of Dr.Keramidas and Messrs. Roberts and Tognazzini are independent directors, within the meaning of the applicable NASDAQ listing standards and SEC rules.As a result of the resignations of Mr. Roberts and Mr. Tognazzini from the Board and Audit Committee in July 2012, Dr. Keramidas is currently the only member of the Audit Committee. The Audit Committee approves the engagement of our registered independent public accounting firm, reviews the scope of the audit to be conducted by the registered independent public accounting firm and periodically meets with the registered independent public accounting firm and our Chief Financial Officer to review matters relating to our financial statements, our accounting principles and our system of internal accounting controls, and reports its recommendations as to the approval of our financial statements to the Board. The role and responsibilities of the Audit Committee are more fully set forth in a written charter adopted by the Board. A copy of the Amended and Restated Charter of the Audit Committee can be found in the Investor Relations section of our website at www.valence.com. Dr.Keramidas and Messrs.Roberts and Tognazzini qualified as financially sophisticated audit committee members as required by the applicable NASDAQ listing standards. Prior to the resignations of Mr. Roberts and Mr. Tognazzini, the Board had determined that each of Dr. Keramidas and Messrs. Roberts and Tognazzini was an audit committee financial expert as defined under the SEC rules. The Board has determined that the Audit Committee can satisfactorily discharge its duties and responsibilities. The Audit Committee held four meetings during fiscal year 2012. Compensation Committee During fiscal 2012, the Compensation Committee consisted of Dr.Keramidas and Messrs.Roberts and Tognazzini. Each of Dr.Keramidas and Messrs. Roberts and Tognazzini are independent directors, within the meaning of the applicable NASDAQ listing standards.As a result of the resignations of Mr. Roberts and Mr. Tognazzini from the Board and Compensation Committee in July 2012, Dr. Keramidas is currently the only member of the Compensation Committee. The Compensation Committee is responsible for considering and making recommendations to the Board regarding executive compensation and is responsible for administering our stock option and executive incentive compensation plans. The Board has adopted a written charter for the Compensation Committee, a copy of which can be found in the Investor Relations section of our website at www.valence.com. The Compensation Committee held three meetings and acting two times by unanimous written consent during fiscal year 2012. Director Nominations We do not have a standing nominating committee. Our Board does not believe that it is necessary for us to have a standing nominating committee as we have a relatively small Board and our independent directors will serve in the capacity of a nominating committee when necessary. All of our directors participate in the consideration of director nominees. However, consistent with applicable NASDAQ listing standards, each director nominee must be selected or recommended for the Board’s selection by a majority of the independent directors on our Board. We currently do not have a charter or written policy with regard to the nomination process. In considering candidates for directorship, the Board considers the entirety of each candidate’s credentials and does not have any specific minimum qualifications that must be met in order to be recommended as a nominee. The Board does believe, however, that all Board members should have the highest character and integrity, a reputation for working constructively with others, sufficient time to devote to Board matters and no conflict of interest that would interfere with their performance as a director of a public corporation. 5 Our Board may employ a variety of methods for identifying and evaluating nominees for director, including stockholder recommendations. The Board regularly assesses its size, the need for particular expertise on the Board and whether any vacancies are expected due to retirement or otherwise. If vacancies are anticipated or otherwise arise, the Board will consider various potential candidates for director who may come to the Board’s attention through current Board members, professional search firms or consultants, stockholders or other persons. The Board may hire and pay a fee to consultants or search firms to assist in the process of identifying and evaluating candidates. No such consultants or search firms have been used to date and, accordingly, no fees have been paid to consultants or search firms in the past fiscal year. The Board does not evaluate candidates differently based on who made the recommendation for consideration. Although we do not have a formal policy concerning diversity considerations, the Board does consider diversity with respect to viewpoint, skills and experience in determining the appropriate composition of the Board and identifying director nominees. Policy on Attending the Annual Meeting We encourage, but do not require, all incumbent directors and director nominees to attend our annual meetings of stockholders. At our 2012 Annual Meeting of Stockholders, one director was in attendance. Stockholder Communications with the Board of Directors Stockholders may communicate with the Board by sending a letter to the Board of Directors of Valence Technology,Inc., c/o Office of the Secretary, 12303 Technology Blvd., Suite950, Austin, Texas 78727. All communications must contain a clear notation indicating that they are a “Stockholder–Board Communication” or “Stockholder–Director Communication,” and must identify the author as a stockholder. The office of the Secretary will receive the correspondence and forward it to the Chairman of the Board or to any individual director or directors to whom the communication is directed, unless the communication is unduly hostile, threatening, illegal, or does not reasonably relate to our company or our business, or is similarly inappropriate. The office of the Secretary has authority to discard any inappropriate communications or to take other appropriate actions with respect to any inappropriate communications. Risk Oversight The Board oversees our management, which is responsible for the day-to-day issues of risk management. Such oversight is facilitated in large part by the Audit Committee, which receives reports regarding areas of material risk from management and the Company’s independent registered public accounting firm, and regularly reports to the full Board with respect to such risks. In addition, members of management may also report directly to the Board on significant risk management issues. Code of Business Conduct and Code of Ethics We have adopted a Code of Business Conduct and a Code of Ethics applicable to all of our employees, including our Chief Executive Officer, Chief Financial Officer, and all other senior financial executives, and to our directors when acting in their capacity as directors. Our Code of Business Conduct and our Code of Ethics are designed to set the standards of business conduct and ethics and to help directors and employees resolve ethical issues. The purpose of our Code of Business Conduct and our Code of Ethics is to help ensure that our business is conducted in a consistently legal and ethical manner. Employees may submit concerns or complaints regarding audit, accounting, internal controls, or other ethical issues on a confidential basis by means of a toll-free telephone call or an anonymous email. We investigate all concerns and complaints. Copies of our Code of Business Conduct and our Code of Ethics can be found in the Investor Relations section of our website at www.valence.com. In addition, copies of our Code of Business Conduct and our Code of Ethics are available to investors free of charge upon written request. Any written request should be sent by mail to Valence Technology,Inc., 12303 Technology Blvd., Suite950, Austin, Texas 78727, Attn: General Counsel, or should be made by telephone by calling our General Counsel at (888) 825-3623. We intend to disclose on our website amendments to, or waivers from, any provision of our Code of Business Conduct and our Code of Ethics that apply to our Chief Executive Officer, Chief Financial Officer, and persons performing similar functions and amendments to, or waivers from, any provision which relates to any element of our Code of Business Conduct and our Code of Ethics described in Item 406(b)of Regulation S-K. Section 16(a) Beneficial Ownership Reporting Compliance Section16(a) of the Exchange Act requires our directors, officers (including a person performing a principal policy-making function), and persons who own more than 10% of our common stock to file with the SEC initial reports of ownership and reports of changes in ownership of our common stock and other equity securities of ours. Directors, officers and 10% holders are required by SEC regulations to send us copies of all of the Section16(a) reports they file. Based solely upon a review of the copies of the forms sent to us and the representations made by the reporting persons to us, we are aware that Carl E. Berg failed to file one Form 4 in connection with Berg & Berg’s acquisition of 1,832,653 shares of common stock on August 15, 2011 in exchange for the surrender of all principal and interest owed under that certain promissory note issued by the Company to Berg & Berg on May 25, 2011, which share acquisition was subsequently reflected in the total shares held column on a Form 4 filed by Mr. Berg on January 18, 2012.Other than this deficiency, we believe that all Section 16(a) filing requirements applicable to our directors, executive officers and 10% holders were met for fiscal 2012. 6 ITEM 11. EXECUTIVE COMPENSATION Compensation Discussion and Analysis The following discussion and analysis of our compensation arrangements with our named executive officers for fiscal year 2012, as well as material changes in our executive compensation arrangements to be effective with respect to our named executive officers after fiscal year 2012, should be read together with the compensation tables and related disclosures that follow this discussion. Overview The Compensation Committee is composed entirely of independent directors within the meaning of applicable NASDAQ, SEC and IRS requirements.The Board has adopted a written charter for the Compensation Committee, a copy of which can be found in the Investor Relations section of our website at www.valence.com.The Compensation Committee is responsible for designing, recommending for approval by our Board, and overseeing our executive compensation programs. Our policies for setting compensation for each of our named executive officers (consisting of our Chief Executive Officer, our Chief Financial Officer and our three other most highly paid executive officers) are similar to those for the rest of our executive officers. Our executive compensation program is a comprehensive package designed to motivate the executive officers to achieve our corporate objectives and is intended to be competitive and allow us to attract and retain highly qualified executive officers. Compensation Philosophy and Objectives Our executive compensation philosophy is to provide competitive compensation packages designed to attract and retain executives capable of leading us in pursuit of our business objectives and to motivate them in order to enhance long-term stockholder value. The main elements of our executive compensation program are salary, cash bonuses, and equity incentives. We currently do not have a formal management bonus plan. The principal objective of our executive compensation program is to establish aggregate compensation levels sufficient to retain and attract executives capable of leading us to our business objectives including, but not limited to, the achievement of performance objectives, compliance with corporate governance requirements and the analysis and implementation of our strategic initiatives. We conduct an annual review of the aggregate level of our executive compensation as part of the annual budget review and annual performance review processes, which includes determining the financial and non-financial operating metrics used to measure our performance and to compensate our executive officers. Role and Responsibilities of the Compensation Committee The Compensation Committee meets regularly to discuss executive compensation matters. At least annually, usually near the beginning of the fiscal year, the Committee performs a review of the total compensation packages of our named executive officers. In determining a named executive officer’s total compensation package, the Compensation Committee considers and reviews each of the components of compensation that we offer our named executive officers to ensure consistency with our compensation philosophy and objectives. The Compensation Committee then determines whether the existing compensation programs are meeting our overall compensation objectives and philosophy and may implement adjustments to achieve a package of total compensation for each of our named executive officers. The Compensation Committee considers whether and to what extent developments in compensation trends should affect our compensation policies and objectives. If compensation information is reviewed for other companies, it is obtained from published materials such as proxy statements. We have not engaged consultants to advise on executive compensation matters and we do not utilize a specific peer group. Our Chief Executive Officer makes recommendations and provides input to the Compensation Committee with respect to the performance of, and compensation levels for, the named executive officers other than himself.Additionally, our Chief Executive Officer may be present during the Compensation Committee’s voting or final deliberations regarding the compensation of our named executive officers other than himself but does not participate in deliberations relating to his own compensation. Setting Executive Compensation The Compensation Committee considers a variety of individual and corporate factors in assessing our executive officers and making informed compensation decisions. These factors include each named executive officer’s contributions to our business objectives, the compensation paid by comparable companies to employees in similar situations, and, most importantly, our progress toward our long-term business objectives. When determining compensation for executive officers, the Compensation Committee looks to the following measures in evaluating our progress: · the acquisition and management of capital to allow us to complete development and ultimately realize significant revenues; · the recruitment and retention of officers and other important personnel; · the progress of our product development program; and · the progress in our manufacturing capabilities. 7 As a result of this annual review, the Compensation Committee did not make any changes to the compensation arrangements existing prior to the beginning of fiscal year 2012 for our named executive officers other than our Vice President of Sales and Marketing. With respect to our Vice President of Sales and Marketing, the Compensation Committee approved an increase in his base salary in fiscal year 2012 from $175,000 per year to $200,000 per year, and a granted him a performance based restricted stock award, the terms of which are described below in 2012 Executive Compensation Components. At our last annual meeting of stockholders held on September 1, 2011, our stockholders approved an advisory (non-binding) proposal concerning our executive compensation program with over 82.8% of the votes cast in favor of the proposal. The Compensation Committee considered the results of these votes in establishing the compensation program for fiscal 2013. 2012 Executive Compensation Components For the fiscal year ended March31, 2012, the principal components of compensation for our named executive officers were base salary, cash bonuses and equity incentive awards in the form of stock options. Base Salary. We provide executive officers with competitive base salaries to compensate them for services rendered to us during the fiscal year. The Compensation Committee conducts an annual compensation review of the executive officers. The salary of each executive officer is determined through mutual negotiations between the executive, the Chief Executive Officer (except in his own case), and the Compensation Committee. We may enter into employment agreements with executive officers, in which case we are required to compensate those executive officers in accordance with their employment agreements. We currently have employment agreements with our Chief Executive Officer, Chief Technology Officer, Vice President of Sales and Marketing, and General Counsel. We believe that employment agreements with key executives are in our best interests to assure continuity of management. Minimum base salaries for our Chief Executive Officer, former Chief Financial Officer, Chief Technology Officer, Vice President of Sales and Marketing, and General Counsel are determined pursuant to their employment agreements. These minimum salaries, the amount of any increase over these minimums and base salaries for the executive officers whose salaries are not specified in an agreement are determined by the Compensation Committee based on a variety of factors, including: · compensation levels of similarly positioned executive officers in comparable companies; · our performance as a whole; · the performance of the business area or function for which the executive officer is responsible; · qualitative factors reflecting the individual performance of the particular executive officer; and · the recommendations of the Chief Executive Officer (except in the case of his own compensation). The base salary paid to each named executive officer in fiscal year 2012 is reflected in the column titled “Salary” of the Summary Compensation Table of this Annual Report on Form 10-K/A. Bonus.We award bonuses in order to align the financial incentives of our executives with our operating goals and to reward exceptional performance. The Compensation Committee has flexibility and discretion in determining executive bonuses, provided that bonus eligibility for our Chief Executive Officer, our former Chief Financial Officer and our Vice President of Sales and Marketing is determined pursuant to their respective employment agreements. Specifically, for fiscal year 2012, our former Chief Financial Officer was eligible for an annual bonus of up to 40% of his base salary based on achievement of cost reductions, improved margins and increased responsibility levels, each as determined in the discretion of the Compensation Committee. For the first quarter of fiscal year 2012, our Vice President of Sales and Marketing was eligible for an annual bonus of up to 55% of his base salary based on a target revenue of $35,945,000, and up to 71.4% of his base salary at 125% of such plan. Beginning in the second quarter of fiscal year 2012, our Vice President of Sales and Marketing was awarded a performance based restricted stock award, and under the terms of such award, he was eligible to have a maximum of 55,555 shares of restricted stock vest each quarter if certain quarterlyrevenue targets were achieved. The restricted stock award vests a predefined number of shares, based upon a range of revenue targets, to Mr. Adleman two days after the filing of our quarterly report on Form 10-Q or our annual report on Form 10-K. Any difference in the fair market value of those shares of stock on the date they are transferred to Mr. Adleman and a predetermined "Minimum Award Value" is paid to Mr. Adleman in cash. Mr. Adleman met one of the performance targets under this agreement for the fourth quarter of fiscal year 2012, and accordingly 12,820 shares were transferred to him on May 25, 2012. As the fair market value of those shares on the day they were transferred to Mr. Adleman were below the "Minimum Award Value" as defined in his agreement, Mr. Adleman was paid $6,154 subsequent to the filing of our Original Filing. 8 The Compensation Committee’s decision regarding bonuses to be paid to other named executive officers are subjective. Factors the Compensation Committee considers when determining whether to give a bonus, or the terms of such bonus, include: · our overall financial performance; · an executive’s performance during the year; and · with respect to named executive officers other than our Chief Executive Officer, the general recommendations and performance evaluations of the Chief Executive Officer. For fiscal year 2012, the Compensation Committee did not award any bonuses to any of our executive officers.Don Gottschalk, our Acting Chief Financial Officer, did receive a $10,000 bonus in fiscal year 2012, but this bonus was related to his employment performance in fiscal year 2011, prior to his appointment as our Acting Chief Financial Officer in June 2011. Long-Term Incentive Equity Awards. We grant equity awards in an effort to retain talent, to align the interests of our executive officers and stockholders, to provide incentives to maximize stockholder value, to promote executives’ focus on our long-term financial performance, and to enhance long-term retention.We have adopted equity incentive plans which provide for the grant of incentive stock options (within the meaning of Section422 of the Internal Revenue Code) to our eligible employees and non-qualified stock options to our eligible employees and consultants, and our non-employee directors. We rely on long-term equity awards as a key element of compensation for our executive officers so that a substantial portion of their total direct compensation is tied directly to increasing our market value.In determining the size of equity-based awards, the Compensation Committee considers competitive grant values for comparable positions as well as various subjective factors primarily relating to the responsibilities of the individual executive, past performance and the executive’s expected future contributions and value to us.The Compensation Committee also considers the executive’s historical total compensation, including prior equity grants, as well as the number and value of options or shares which continue to be subject to vesting under outstanding equity grants. Options previously granted under the plans generally vest in equal installments over 3-4 years from the grant date, subject to the optionee’s continued service with us. Generally, options to be granted under the 2009 Plan, unless otherwise provided, are expected to vest 25% on each annual anniversary of the date of grant until all such options are fully vested or forfeited at the end of a 4-year period. We granted options to named executive officers during fiscal 2012 as set forth in the table under the heading “Grants of Plan-Based Awards.” Severance and Change in Control Benefits. Please see the discussion of severance benefits detailed below under the heading “Employment Agreements” and the tabular disclosure under the “Potential Payments upon Termination or Change in Control.”We believe that we have structured our severance arrangements so as to be able to attract and retain needed talent. Employee Benefits. Our named executive officers are eligible for the same benefits available to our full-time employees generally. These include participation in a tax-qualified 401(k) plan and group life, health, dental, and disability insurance plans. Tax Treatment Section162(m)of the Internal Revenue Code generally disallows public companies a tax deduction for compensation in excess of $1,000,000 paid to their chief executive officer and the four other most highly compensated executive officers unless certain performance and other requirements are met. Our intent generally is to design and administer executive compensation programs in a manner that will preserve the deductibility of compensation paid to our executive officers, and we believe that a substantial portion of our current executive compensation program (including the stock options that may be granted to our executive officers as described above) satisfies the requirements for exemption from the $1,000,000 deduction limitation. However, we reserve the right to design programs that recognize a full range of performance criteria important to our success, even where the compensation paid under such programs may not be deductible. The Compensation Committee will continue to monitor the tax and other consequences of our executive compensation program as part of its primary objective of ensuring that compensation paid to our executive officers is reasonable, performance-based and consistent with our goals. Risk Considerations The Compensation Committee considers, in establishing and reviewing the executive compensation program, whether the program encourages unnecessary or excessive risk taking and has concluded that it does not. Base salaries are fixed in amount and thus do not encourage risk taking. While the performance-based cash bonus awards focus on achievement of short-term or annual goals, and short-term goals may encourage the taking of short-term risks at the expense of long-term results, the Compensation Committee believes that the bonus program appropriately balances risk and the desire to focus executives on specific short-term goals important to our success, and that it does not encourage unnecessary or excessive risk taking. The Compensation Committee believes that its long-term equity incentive awards do not encourage unnecessary or excessive risk taking, since the ultimate value of the awards is tied to our stock price, and since awards are subject to long-term vesting schedules to help ensure that executives have significant value tied to long-term stock price performance. 9 SUMMARY COMPENSATION TABLE The following table sets forth, as to our Chief Executive Officer, Acting Chief Financial Officer, our former Chief Financial Officer,and each of our other three most highly compensated executive officers during fiscal year 2012 (referred to as the named executive officers), information concerning all compensation paid for services to us in all capacities for the fiscal years ended March31, 2012, 2011, and 2010, as indicated below. NameandPrincipal Position Fiscal Year Salary Bonus Stock Award (1) Option Awards (2) AllOther Compensation Total Robert L. Kanode $ $
